The plaintiff in error was convicted in the Seminole county court at the October, 1909, term, on a charge of selling intoxicating liquor, and his punishment fixed at a fine of one hundred fifty dollars and imprisonment in the county jail for a period of thirty days. The record in this case discloses the fact that this was a very strenuous trial. The trial judge seems to have overlooked the fact that it was his duty to preside in a fair and impartial manner, and in a great many ways he was guilty of conduct prejudicial to the substantial rights of the plaintiff in error. It would be a gross miscarriage of justice to permit a conviction to stand, had under proceedings as are disclosed by this record. The judgment of the trial court is reversed and the cause remanded for a new trial. *Page 598